Citation Nr: 1811406	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-61 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1959 to October 1962 and from October 1962 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A Notice of Disagreement was received in May 2017.  In November 2017, a Statement of the Case was issued, and, in November 2017, the Veteran filed his substantive appeal (via a VA Form 9).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diagnosed prostate cancer is not attributable to or related to service.  

2.  The Veteran's erectile dysfunction is not attributable to or related to service.  






CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2.  The Veteran's erectile dysfunction was not incurred or aggravated in active service, or secondary to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus II, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

It has been VA's interpretation of § 3.307(a)(6)(iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  The VA Adjudications Procedures Manual, the M21-1 (Live Manual), indicates that in cases where a Veteran claims exposure to herbicides during service aboard a ship in offshore waters, "[s]ervice aboard a ship that anchored in an open deep-water harbor does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1] (Live Manual).

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  Id. 

For ships operating temporarily on Vietnam's inland waterways, all Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure under 38 C.F.R. §§ 3.307 and 3.309.  

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships on a ship list to include the U.S.S. Breckenridge (T-AP-176), which was listed as a ship temporarily entering in Vietnam's inland waterways, and the U.S.S. Niagara Falls, which was said to have ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See VA Ship List, https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp



Residuals of Prostate Cancer

Here, the Veteran's contention is that service connection is warranted for residuals of prostate cancer as a result of exposure to herbicides during active service.  The Veteran has a current diagnosis of prostate cancer.  See VA Treatment Record, May 5, 2017.  Therefore, the first element for service connection, a current diagnosis has been shown.  However, the second element of service connection, an in-service occurrence, has not been shown.  The Veteran's service treatment records are silent for any treatment or diagnosis of prostate cancer.  

The Veteran has also not shown adequate evidence of presumptive herbicide exposure.  The Veteran alleges that he was exposed to herbicides because he was aboard the U.S.S. Niagara Falls.  See VA Form 21-4138, Statement in Support of Claim, received February 14, 2017.  A Memorandum of Formal Finding on a Lack of Information Required to Verify Herbicide Exposure was issued by the JSRRC coordinator on April 21, 2017.  While the Veteran's Service Personnel Record shows that he was on board the U.S.S. Niagara Falls, the Veteran stated that he never stepped onshore in Vietnam.  See Military Personnel Record; see also Report of General Information dated March 21, 2017.  Evidence that the Veteran went ashore is required to meet a presumption of exposure to herbicides for ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1] (Live Manual).  Because the Veteran stated that he did not go ashore, the Veteran is not presumed to have been exposed to herbicides because of his time spent aboard the U.S.S. Niagara Falls.  

The Veteran submitted a statement that he served aboard the U.S.S. Breckinridge.  See VA Form 21-4138, Statement in Support of Claim, received February 14, 2017.  However, the Veteran's Military Personnel Record does not reflect that the Veteran was aboard the U.S.S. Breckenridge, and the JSRRC coordinator was unable to verify any herbicide exposure.  See Memorandum of Formal Finding on a Lack of Information Required to Verify Herbicide Exposure issued by the JSRRC coordinator on April 21, 2017.  Therefore, a presumption of herbicide exposure cannot be provided, as the Veteran's service aboard the U.S.S. Breckenridge cannot be confirmed. 

Because the Veteran has not met the second element of service connection, an in-service occurrence, and cannot show in-service herbicide exposure on a presumptive basis, the claim for service connection for residuals of prostate cancer must be denied.  

Erectile dysfunction

The Veteran alleges that his current diagnosis of erectile dysfunction is a result of his service to include as secondary to his prostate cancer.  See Notice of Disagreement, May 2017.  The Veteran has a current diagnosis of erectile dysfunction.  See VA Treatment Record, May 5, 2017.  However, the Veteran has not met the second element of service connection, an in-service occurrence, as his service treatment records are silent for treatment or a diagnosis of erectile dysfunction.  Therefore, direct service connection for erectile dysfunction cannot be granted.  The Veteran also claimed service connection for his erectile dysfunction on a secondary basis due to his prostate cancer.  See Notice of Disagreement, May 2017.  However, because the Veteran's prostate cancer and residuals therefrom are not service connected, the claim for service connection on a secondary basis must also fail.  

      (CONTINUED ON NEXT PAGE)










ORDER

Service connection for residuals of prostate cancer to include as a result of exposure to herbicides is denied. 

Service connection for erectile dysfunction is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


